COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Daniel Wayne Tovar v. The State of Texas

Appellate case numbers: 01-15-00369-CR and 01-15-00370-CR

Trial court case numbers: CR23,522 and CR24,217

Trial court:               20th District Court of Milam County

        Our review of the above-referenced appeal requires a supplemental clerk’s record
containing the pre-trial sentencing investigation (PSI) report ordered and reviewed by the trial
court and referenced at the March 13, 2015 sentencing hearing in the underlying cases. The district
court clerk previously informed this Court that the PSI report is not included in the record.


        Accordingly, we order the parties to, by written stipulation, deliver a copy of the PSI report
to the district court clerk for inclusion in a supplemental clerk’s record pursuant to Texas Rule of
Appellate Procedure 34.5(e). The stipulated report should be delivered to the district court clerk
by no later than February 25, 2016.


        We further order that the district court clerk to prepare, certify, and file a supplemental
clerk’s record containing the PSI report by no later than March 3, 2016.


       It is so ORDERED.



Judge’s signature: /s/ Jane Bland
                   Acting individually


Date: February 18, 2016